[Cite as State v. Combs, 2014-Ohio-497.]




                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 99852


                                      STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                      STEVEN COMBS
                                                       DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-556125

              BEFORE:           Blackmon, J., Boyle, A.J., and E.A. Gallagher, J.

              RELEASED AND JOURNALIZED:                    February 13, 2014
ATTORNEY FOR APPELLANT

Edward M. Heindel
450 Standard Building
1370 Ontario Street
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Mary H. McGrath
William Leland
Blaise D. Thomas
Assistant County Prosecutors
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

      {¶1} Appellant Steven Combs (“Combs”) appeals his guilty plea to aggravated

murder, aggravated burglary, felonious assault, kidnapping, and having a weapon while

under disability. He assigns nine errors for our review.1

      {¶2} Having reviewed the record and relevant law, we affirm the trial court’s

decision. The apposite facts follow.

                                          Facts

      {¶3} On December 5, 2011, the Cuyahoga Country Grand Jury indicted Combs

on the following nine counts: two counts of aggravated murder with felony murder

specifications, two counts of aggravated burglary, one count of aggravated robbery, one

count of felonious assault, and two counts of kidnapping. All of these counts also

contained firearm and repeat violent offender specifications, and notice of prior

conviction. Combs was also indicted for having a weapon while under disability.

      {¶4} At defense counsel’s request, competency evaluations were conducted on

Combs, and the trial court accepted the doctor’s conclusion that Combs was competent to

stand trial. Combs entered a guilty plea to all counts of the indictment. However,

because the charges carried the possibility of death as punishment, a hearing was

conducted before a three-judge panel to determine Combs’s guilt on each charge. The

following evidence was presented.




      1
       See appendix.
       {¶5} The morning of August 2, 2011, Jeffrey Mechling (“Mechling”) was asleep

with his girlfriend Dawn Kalal (“Kalal”) at his residence located on Walton Avenue in

Cleveland, Ohio. Kalal was awoken by the sound of gunshots. When she looked at

Mechling, she saw he was bleeding from the face and head. She saw a person wearing a

jacket and a “scream” face mask standing at the end of the bed. The person then put the

gun in his waistband and pulled out a knife with a blade over a foot long and began to

brutally stab Mechling. An autopsy revealed that Mechling did not die from the two

gunshots to the head, but by the subsequent stab wounds.

       {¶6} The masked man then pulled Kalal from the bed and put the knife to her

neck, telling her that if she told anyone he would kill her and her child. He then forced

her into the kitchen where he showed her that he took money from her purse. He said it

was to make it look like a robbery, even though it was a “hit.” He also went through

Mechling’s wallet. He then took Kalal’s cellphone and took a picture of her face. He

returned to the bedroom, put the knife through Mechling’s neck, and took a picture with

the cellphone.

       {¶7} Kalal stated that she had never met Combs, but knew that he was dating

Mechling’s former girlfriend, Karen Fleming. She described the assailant as about three

inches taller than her height of 5’2” and that by looking at his hands, she could see that he

was white.

       {¶8} Joshua Nally testified that he and Combs had been neighbors for several

years. After the murder, Nally and his wife invited Combs and his girlfriend, Karen

Fleming, over for dinner. Prior to this, Nally was aware that Combs was angry at a man
for pointing a shotgun at Fleming. At the dinner, Combs told Nally that he had killed

that man he was angry with. He described how he entered the man’s home by cutting the

screen. He also told him he wore a mask and a hoody and stabbed him with a “pig

sticker.” Combs also told Nally that the man’s girlfriend saw the whole thing and that he

threatened to kill her if she told. He told Nally that he took things so that it looked like a

robbery. According to Nally, Combs told him he put the mask, gun, knife, and bloody

clothes in a bag and had a friend bury it “ten feet” with a bulldozer. After dinner, Combs

became angry with Nally and warned him that “snitches get their house burned down with

their kids inside.”

       {¶9} Karen Fleming testified that she was Combs’s girlfriend. She admitted that

she had a prior addiction to heroin and alcohol. She stated prior to the murder, she had

argued with Mechling at his home and that Combs was with her. She stated she and

Combs eventually left to get drunk. She stated that evening, she and Combs argued. As

a result, Combs hog-tied her because he did not want her to leave. She was eventually

able to get untied and called a friend to pick her up outside the home.

       {¶10} The next morning she went back to Combs’s house to get some clothes.

While there she observed him place a “scream” mask, a gun, a pink cellphone or

cellphone case, and a marshal arts jacket in a black garbage bag. He gave the bag to

Vincent Labriola (“Labriola”), a friend of Combs’s. She also saw him give Labriola a

big knife that Combs referred to as a “Puerto Rican pig sticker.” Eventually, Combs

admitted to her that he killed Mechling after she saw the news of the murder on the

television.
      {¶11} Robert Shue corroborated Fleming’s testimony that Combs gave Labriola a

black garbage bag as he saw the men in Combs’s driveway, when he came to buy some

marijuana from Combs.

      {¶12} Vincent Labriola testified that Combs used to work for him. He admitted

he was a codefendant with Combs in an unrelated arson case. He stated that Combs gave

him a black garbage bag and a sword. Labriola disposed of the items because Combs

told him that he used the items when he murdered a “Puerto Rican.” Labriola drove to

Summit County where he threw the clothing and mask into a garbage can. He threw the

gun into a swamp.     He kept the sword because it was too big to dispose of. He

eventually gave the sword to police. Dr. Gilson, the medical examiner for Cuyahoga

County, concluded that could have caused some of the wounds to the body.

      {¶13} Christine Scott, a DNA analyst for the Cuyahoga County Medical

Examiner’s Office, examined the evidence recovered from the crime scene.        Scott

testified that Combs could not be excluded as a minor contributor of DNA found on a

cellphone at the scene. She also stated that Combs and Mechling could not be excluded

as possible contributors to a DNA mixture found on Mechling’s wallet.

      {¶14} Detective Ignatius Sowa testified that while interviewing people at the

scene, he learned there was animosity between Combs and Mechling. He took Karen

Fleming’s statement; she told him about observing Combs putting items used during the

murder in a bag and give the bag to Labriola. The detective then contacted Labriola,

who cooperated, once he was told he could be implicated in the murder. A recording of

Detective Raymond Diaz’s interview with Combs was played.               Combs denied
committing the murder during the interview, but surmised that maybe someone killed

Mechling out of revenge.

       {¶15} Two deputies in charge of transporting Labriola from his cell to the court

testified that they witnessed Combs attempt to apologize to Mechling’s sister, who was

sitting in the courtroom.

       {¶16} The three-judge panel concluded that Combs was guilty of each charge

beyond a reasonable doubt. The matter then moved to the mitigation phase, where

Combs prohibited his attorneys from presenting any mitigation evidence. At sentencing,

the panel concluded the mitigating factors outweighed the aggravating factors, and

sentenced Combs to life in prison without the possibility of parole.

                                      Maximum Fine

       {¶17} In his first assigned error, Combs argues the trial court erred by failing to

advise him of the maximum possible fine for aggravated murder when he pled to Count

Two.

       {¶18} This court recently addressed this identical argument in State v. Simmons,

8th Dist. Cuyahoga Nos. 99513 and 100552, 2013-Ohio-5026, and held as follows:

       With respect to the trial court’s omission to notify Simmons of the possible
       fines and court costs, because the trial court never actually imposed the
       fines or court costs, Simmons cannot show that he would not have entered
       the plea. Simmons received the incarceration penalty within the range of
       what the trial court informed him was possible at sentencing, including the
       mandatory three-year term of postrelease control on the felonious assault
       count. Further, this court has consistently held that a trial court’s failure to
       inform the defendant of the maximum penalty aside from the fines and costs
       satisfies the court’s obligation pursuant to Crim.R. 11(C)(2) when the court
       does not impose any monetary punishments. Flagg, 8th Dist. Cuyahoga
       Nos. 93248 and 93279, 2010-Ohio-4247, ¶ 33; State v. Smith, 8th Dist.
       Cuyahoga No. 36588, 1977 Ohio App. LEXIS 8585, (Dec. 8, 1977).
Id. at ¶ 7.

        {¶19} Here, Combs’s sentence did not involve the imposition of a fine on Count

Two.     In fact, Count Two was merged into Count One at sentencing.             Therefore,

Combs cannot show that the court’s failure to advise him of the fine prejudiced him.

        {¶20} We note that Combs relies on this court’s decision in State v. Johnson, 8th

Dist. Cuyahoga No. 91884, 2009-Ohio-2268, in arguing the failure to notify the defendant

of a fine results in a plea that was entered unknowingly. However, this court in State v.

Flagg, 8th Dist. Cuyahoga Nos. 93248 and 93249, 2010-Ohio-4247, distinguished

Johnson by stating that in Johnson, the defendant pled to a single count, therefore, the

possibility the fine would have impacted his decision was possible. However, in Flagg,

the court decided the failure to so advise the defendant did not result in prejudice because

the court did not impose a fine, and the defendant pleaded guilty to multiple violent

counts with a potential for life in prison without parole. Thus, no prejudice occurred.

        {¶21} Likewise, we have the same situation as in Flagg. Combs pled to multiple

counts with the potential of death or life in prison. Thus, the court’s failure to advise

him of the fine could not have impacted his decision.         Accordingly, Combs’s first

assigned error is overruled.

                                       Guilty Plea

        {¶22} In his second assigned error, Combs argues that his plea was not knowingly,

intelligently, and voluntarily entered because he did not understand the consequences of

his plea, the rights he was forfeiting, the potential maximum penalties he faced, and did

not realize that he could not receive community control sanction.
         {¶23} We have already addressed Combs’s contention that the trial court failed to

advise him of the maximum sentence by failing to advise him of the fine on the second

count.

         {¶24} We also find no merit to Combs’s contention that the court failed to explain

his rights. He admits that the court advised him of his constitutional rights, but failed to

have a dialogue with him to explain the rights. Specifically, the fact that his guilty plea

did not mean he would automatically get the death penalty. Our review of the transcript

shows that the trial court engaged Combs in a dialogue several times regarding the

possible sentence he could receive, including life in prison.             In fact, Combs

acknowledged that based on his plea to the entire indictment, he could be sentenced to

over 100 years in prison.

         {¶25} Combs argues the trial court also failed to inform him that he was not

eligible for community control sanctions. As the court explained the possible sentence

on each count, it repeatedly advised Combs that the counts were nonprobationable.

         {¶26} Based on our review of the record, the trial court adequately engaged in

dialogue with Combs to ascertain that his plea was knowingly, voluntarily, and

intelligently entered. Combs’s second assigned error is overruled.

                    Insufficiency and Manifest Weight of the Evidence

         {¶27} In his third assigned error, Combs argues that his convictions were not

supported by sufficient evidence and were against the manifest weight of the evidence.

         {¶28} In analyzing whether a conviction is supported by sufficient evidence, the

reviewing court must view the evidence “in the light most favorable to the prosecution”
and ask whether “any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99

S.Ct. 2781, 61 L.Ed.2d 560 (1979); State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492

(1991), paragraph two of the syllabus; State v. Carter, 72 Ohio St.3d 545,

1995-Ohio-104, 651 N.E.2d 965.

       {¶29} Combs contends that his convictions were not supported by sufficient

evidence because there was no evidence that he committed the crimes. Although the

only eyewitness to the crime, Kalal, could not identify the murderer because he was

wearing a mask, several witnesses testified to the fact that Combs owned a “scream

mask” as described by Kalal. Combs’s DNA also could not be excluded from DNA

found on the victim’s wallet, from which Kalal had stated the assailant had removed

money.

       {¶30} Several of the witnesses also testified that Combs had told them about

killing Mechling, including      his neighbor Joshua Nally, Combs’s girlfriend Karen

Fleming, and his friend Ray Labriola. Each of these witnesses corroborated each other’s

testimony. Nally’s testimony as to Combs’s description of the killing was identical to

Kalal’s testimony. Nally and Kalal do not know each other. Nally also stated that

Combs told him that he gained access to the victim’s apartment by cutting a hole in the

screen. As he told Nally this, he made a U-shaped motion. One of the members of the

forensics team testified that the screen at the scene was cut in a U-shape.

       {¶31} Fleming, Labriola, and Shue all testified to the items that Combs placed in

the bag. Labriola, Fleming, and Nally, all testified that Combs referred to the sword as a
“pig sticker” and told them that he used it to kill Mechling. Labriola turned in the sword

that Combs had given to him to the police. Kalal testified that the sword looked similar

to the one used to murder the victim; and Dr. Gilson testified that the sword could have

caused some of the wounds on the body. This evidence, considered together, provided

sufficient evidence that Combs was indeed the killer.

       {¶32} Combs also contends the evidence was against the manifest weight of the

evidence. In State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264,

the Ohio Supreme Court addressed the standard of review for a criminal manifest weight

challenge, as follows:

       The criminal manifest-weight-of-the-evidence standard was explained in
       State v. Thompkins (1997), 78 Ohio St.3d 380, 1997 Ohio 52, 678 N.E.2d
       541. In Thompkins, the court distinguished between sufficiency of the
       evidence and manifest weight of the evidence, finding that these concepts
       differ both qualitatively and quantitatively. Id. at 386, 678 N.E.2d 541. The
       court held that sufficiency of the evidence is a test of adequacy as to
       whether the evidence is legally sufficient to support a verdict as a matter of
       law, but weight of the evidence addresses the evidence’s effect of inducing
       belief. Id. at 386-387, 678 N.E.2d 541. In other words, a reviewing court
       asks whose evidence is more persuasive — the state’s or the defendant’s?
       We went on to hold that although there may be sufficient evidence to
       support a judgment, it could nevertheless be against the manifest weight of
       the evidence. Id. at 387, 678 N.E.2d 541. “When a court of appeals
       reverses a judgment of a trial court on the basis that the verdict is against
       the weight of the evidence, the appellate court sits as a ‘thirteenth juror’ and
       disagrees with the factfinder’s resolution of the conflicting testimony.” Id.
       at 387, 678 N.E.2d 541, citing Tibbs v. Florida (1982), 457 U.S. 31, 42, 102
       S.Ct. 2211, 72 L.Ed.2d 652.

Id. at ¶ 25.

       {¶33} An appellate court may not merely substitute its view for that of the jury,

but must find that “in resolving conflicts in the evidence, the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and a
new trial ordered.”    Thompkins at 387.      Accordingly, reversal on manifest weight

grounds is reserved for “the exceptional case that the evidence weighs heavily against the

conviction.” Id.

       {¶34} Combs contends that Fleming’s testimony was “nothing short of bizarre”

and that she was not credible because she was a heroin addict. The court was well aware

of Fleming’s prior addiction. Further, although Fleming’s testimony was at times hard to

follow, certain crucial details she provided were corroborated by other witnesses.

       {¶35} Although the police received information that the killing was the result of a

drug deal gone bad, the detective’s investigation of the leads did not lead to any evidence

to support the allegation. Accordingly, Combs’s third assigned error is overruled.

                                       Jury Waiver

       {¶36} In his fourth assigned error, Combs argues that he did not knowingly,

intelligently, or voluntarily waive his right to a jury trial because he was not told that a

jury would only make a recommendation of death, and the court would ultimately decide

whether he would receive the death penalty. He also contends that he was also not told

that a three-judge panel could block his wish to receive the death penalty.

       {¶37} Our review of the record reveals that the trial court had extensive

conversations with Combs regarding how the death penalty would be determined, both if

he had a jury trial or pled before a three-judge panel. The court explained that under

either scenario, he was not guaranteed to get the death penalty, but could instead receive

life in prison.
      {¶38} Although the court admittedly failed to tell Combs that the jury could only

recommend the death penalty, we do not see how this affected the validity of his jury

waiver. The Ohio Supreme Court in State v. Jells, 53 Ohio St.3d 22, 559 N.E.2d 464

(1990), explained as follow:

      There is no requirement in Ohio for the trial court to interrogate a defendant

      in order to determine whether he or she is fully apprised of the right to a

      jury trial. The Criminal Rules and the Revised Code are satisfied by a

      written waiver, signed by the defendant, filed with the court, and made in

      open court, after arraignment and opportunity to consult with counsel. See

      State v. Morris (1982), 8 Ohio App.3d 12, 14, 8 OBR 13, 15-16, 455

      N.E.2d 1352, 1355. While it may be better practice for the trial judge to

      enumerate all the possible implications of a waiver of a jury, there is no

      error in failing to do so. Since the executed waiver in this case complied

      with all of the requirements of R.C. 2945.05, and counsel was present at the

      signing of the waiver, we find no error.

      {¶39} In the instant case, the jury waiver form also complied with the requirements

under R.C. 2945.05 and counsel was present at the time Combs signed the waiver. Not

only did the trial court fully comply with R.C. 2945.05 in accepting the jury waiver, but

the court also questioned Combs concerning the written waiver even though no such

questioning was required. Id. at 25-26. 25 pages of the transcript contain the court’s

dialogue with Combs regarding the jury. Accordingly, Combs’s fourth assigned error is

overruled.
                               Competency to Enter a Plea

       {¶40} In his fifth assigned error, Combs argues that he was not competent to

enter a guilty plea because of his desire to commit suicide.

       {¶41} The competency standard for standing trial is the same as the standard for

pleading guilty or waiving the right to counsel. In State v. Mink, 101 Ohio St.3d 350,

2004-Ohio-1580, 805 N.E.2d 1064, the appellant argued “that greater scrutiny was

required in determining his competency because he waived counsel and actively sought

the death penalty.” Id. at ¶ 56.     In Mink, the court held as follows regarding the

determining of competency:

       In Dusky v. United States (1960), 362 U.S. 402, 80 S.Ct. 788, 4 L. Ed.2d
       824, the Supreme Court explained the test for competency: a trial court
       must determine whether the defendant “has sufficient present ability to
       consult with his lawyer with a reasonable degree of rational understanding
       — and whether he has a rational as well as factual understanding of the
       proceedings against him.” (Internal quotations omitted.) * * *.

       R.C. 2945.37 and R.C. 2945.371 provide procedures for a trial court to
       follow in conducting competency evaluations and determinations. We set
       forth the test to determine whether a defendant is mentally competent to
       forgo the presentation of mitigating evidence in a capital case in State v.
       Ashworth (1999), 85 Ohio St.3d 56, 1999-Ohio-204,706 N.E.2d 1231.
       Ashworth provides that a “defendant is mentally competent to forgo the
       presentation of mitigating evidence in the penalty phase of a capital case if
       he has the mental capacity to understand the choice between life and death
       and to make a knowing and intelligent decision not to pursue the
       presentation of evidence.” Id., paragraph two of the syllabus.

       {¶42} In the instant case, the trial court went to great lengths before finding Combs

to be competent to enter his plea. Combs underwent several competency evaluations.

Defense counsel had Dr. Karpawich evaluate Combs. Dr. Karpawich suggested that
Combs be sent to Twin Valley Behavioral Health Care for a 20-day competency

evaluation. The psychologist at Twin Valley concluded that Combs was capable of

understanding the nature and objection of the proceedings against him and was able to

assist his attorney with his defense. Combs was also evaluated by the court psychologist

who also concluded Combs was competent.

        {¶43}   Further, the record shows that Combs acted sensibly throughout the

hearing, answered the trial court’s questions in a straightforward fashion, and exhibited

no irrational behavior.    Under these circumstances, the trial court did not abuse its

discretion in finding Combs to be competent since “reliable, credible evidence” supported

such findings. See State v. Vrabel, 99 Ohio St.3d 184, 2003-Ohio-3193, 790 N.E.2d 303,

¶ 33.

        {¶44} Regarding his competency to waive the presentation of mitigation evidence,

the Ohio Supreme Court in State v. Ashworth held:

        [A] defendant is mentally competent to forgo the presentation of mitigating
        evidence in the penalty phase of a capital case if he has the mental capacity
        to understand the choice between life and death and to make a knowing and
        intelligent decision not to pursue the presentation of evidence.

Id. at paragraph two of the syllabus. In the instant case, prior to mitigation, the court

referred Combs for a competency determination as to whether he was competent to waive

mitigation evidence. Both Dr. Resnick and Dr. Seawell concluded he was competent to

waive the presentation of mitigation evidence.

In addition, the trial court had a dialogue with Combs to ascertain that he understood the

proceedings and the waiver of mitigation evidence and inquired why Combs was waiving

the presentation of mitigation evidence. Accordingly, whether Combs was competent to
waive mitigation evidence was thoroughly investigated. Combs’s fifth assigned error is

overruled.

                    Protocol in Determining Competency not Followed

       {¶45} In his sixth assigned error, Combs argues that the three-judge panel failed

to find that he was competent to enter the plea.          He specifically argues that the

competency hearing was conducted before the presiding judge who determined Combs

was competent and that the other judges did not discuss his competency until after he

entered his plea.

       {¶46} The presiding judge discussed Combs’s competency prior to the three-judge

panel being assembled.      After the court explained Combs’s rights and penalties, but

prior to Combs entering his plea to each count, each of the judges on the panel were given

the psychiatric reports performed on Combs and each judge found him to be competent.

The evidence considered by the two judges was the same evidence considered by the

presiding judge as Combs chose not to present any evidence to rebut the expert reports.

Additionally, all of the judges were presented with the opportunity to question Combs to

determine his competency, and, in fact did so. The two judges did not rely solely on the

presiding judge’s finding of competency. Therefore, based on the evidence before us,

we conclude the protocol for determining Combs’s competency was followed.

Accordingly, Combs’s sixth assigned error is overruled.

                            Ineffective Assistance of Counsel

       {¶47} In his seventh assigned error, Combs argues that his counsel was ineffective.

 To succeed on a claim of ineffective assistance, a defendant must establish that counsel’s
performance was deficient and that the defendant was prejudiced by the deficient

performance. Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d

674 (1984); State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989). Counsel will

only be considered deficient if his or her conduct fell below an objective standard of

reasonableness. Strickland at 688.

       {¶48} When reviewing counsel’s performance, this court must be highly

deferential and “must indulge a strong presumption that counsel’s conduct [fell] within

the wide range of reasonable professional assistance.” Id. at 689. To establish resulting

prejudice, a defendant must show that the outcome of the proceedings would have been

different but for counsel’s deficient performance. Id. at 694.

       {¶49} Combs argues that counsel was ineffective for failing to cross-examine

witnesses based on Combs’s directive because Combs was clearly mentally ill.       He also

contends counsel was ineffective for failing to negotiate a better plea instead of allowing

Combs to plead to the entire indictment and failed to object to other acts evidence

testified to by Karen Fleming.

       {¶50} As we stated above, the trial court did not err by finding that Combs was

competent. Included in that finding is that Combs understood the proceedings and was

able to assist his counsel. Therefore, based on the trial court’s finding Combs to be

competent, his counsel was not ineffective for following Combs’s directive regarding his

plea and defense.         A defendant’s “established recalcitrance” and persistent

“undermining” of counsel’s efforts defeats his ineffective assistance of counsel claim.
Schriro v. Landrigan, 550 U.S. 465, 127 S.Ct. 1939, 167 L.Ed.2d 836 (2007).

Accordingly, Combs’s seventh assigned error is overruled.

                          Maximum and Consecutive Sentence

       {¶51} In his eighth assigned error, Combs argues the record did not support the

trial court’s imposition of a maximum, consecutive sentences. He specifically argues

that the following considerations weighed against imposing          maximum, consecutive

sentences: 1) he suffers from post-traumatic stress disorder, 2) was a victim of arson

causing severe burns over most of his body, 3) he experienced several physical attacks in

prison causing serious psychological and physical injuries, 4) had mental health issues, 5)

was remorseful to the victim’s family, and 6) spared the victim’s girlfriend from harm.

       {¶52} In arguing this assigned error, Combs is not arguing that the court failed to

comply with the statutory requirements in imposing maximum, consecutive sentences.

Indeed, a review of the record shows the court assiduously recited the findings required

by R.C. 2929.14 necessary to impose a consecutive sentence. Instead, Combs argues the

trial court failed to consider the above facts in making its decision to impose the sentence.

 Thus, he is essentially arguing the trial court failed to consider mitigating factors

pursuant to R.C. 2929.12. This court in State v. Bement, 8th Dist. Cuyahoga No. 99914,

2013-Ohio-5437, recently held:

       There is still no “mandate,” however, for the sentencing court to engage in

       any factual findings under R.C. 2929.11 or 2929.12. State v. Jones, 12th

       Dist. Butler No. CA2012-03-049, 2013-Ohio-150, ¶ 49, citing Rose, 12th

       Dist. Butler No. CA2011-11-214, 2012-Ohio-5607, ¶ 78; State v. Putnam,
       11th Dist. Lake No. 2012-L-026, 2012-Ohio-4891, ¶ 9. Instead, the “trial

       court still has the discretion to determine whether the sentence satisfies the

       overriding purpose of Ohio’s sentencing structure.”          Jones at ¶ 49.

       Furthermore, “[w]e can presume from a silent record that the trial court

       considered the appropriate factors unless the defendant affirmatively shows

       that the court has failed to do so.” State v. Bohannon, 1st Dist. Hamilton

       No. C-130014, 2013-Ohio-5101, ¶ 7; State v. Parsons, 3d Dist. Auglaize

       No. 2-10-27, 2011-Ohio-168, ¶ 15.

       {¶53} Our review of the record shows the court was aware of these facts when

sentencing Combs, because it referred to them at the hearing when it decided to not

impose a sentence of death. There is no reason to believe the court did not consider

these factors moments later when it also sentenced Combs to life in prison. Accordingly,

Combs’s eighth assigned error is overruled.

                                    Other Acts Evidence

       {¶54} In his ninth assigned error, Combs argues the trial court erred by allowing

Karen Fleming to testify to other acts evidence.

       {¶55} As we stated above, Combs did not permit counsel to object to any of the

evidence, therefore, because there was no objection we can only review the matter for

plain error. State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph one of

the syllabus. In order to find plain error under Crim.R. 52(B), it must be determined that,

but for the error, the outcome of the proceedings clearly would have been otherwise. Id.

at paragraph two of the syllabus.
      {¶56} We conclude there is no plain error. Even if Fleming’s testimony regarding

the abusive relationship she had with Combs should have been excluded, given the other

evidence provided by the other witnesses, the exclusion of this testimony would not have

changed the outcome of the trial.        Accordingly, Combs’s ninth assigned error is

overruled.

      {¶57} Judgment affirmed.

      It is ordered that appellee recover of appellant its costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the Cuyahoga County Court of

Common Pleas to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



PATRICIA ANN BLACKMON, JUDGE

MARY J. BOYLE, A.J., and
EILEEN A. GALLAGHER, J., CONCUR

                                       APPENDIX

Assignments of Error

I. The trial court erred and violated Criminal Rule 11 during the plea hearing when it did
not inform Combs of the maximum possible fine on Count Two.

II. The trial court did not comply with Criminal Rule 11 during the plea hearing and
Combs’s plea of guilty was not knowingly, intelligently, and voluntarily made.
III. The trial court erred when it found that the state had presented evidence in support
of the guilty pleas that Combs was actually guilty beyond a reasonable doubt. The
finding was not supported by sufficient evidence and was against the manifest weight of
the evidence.

IV. The trial court erred when it accepted Combs’s jury waiver without it being made
in a knowing, intelligent, and voluntary manner.

V. The trial court erred when it found Combs competent to stand trial, enter a guilty
plea, and to waive presentation of mitigating factors.

VI. The trial court erred when the three-judge panel accepted Combs’s guilty plea
without all the members of the panel first finding him competent to stand trial and to enter
a guilty plea.

VII. Combs was denied his right to effective assistance of counsel guaranteed to him by
Art. I, Sec. 10, of the Ohio Constitution and the Sixth and Fourteenth Amendments to the
United States Constitution.

VIII. The trial court erred when it imposed maximum and consecutive sentences.

IX. The trial court erred when it admitted other acts evidence regarding Karen Fleming.
KEY WORDS:
Case No. 99852